                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NIKOLAS EMANUEL PITTS,
                                  11                                                    Case No. 21-01846 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13             v.

                                  14
                                         MARTINEZ DETENTION FACILITY
                                  15     MEDICAL STAFF, et al.,
                                  16                  Defendants.
                                  17

                                  18          Plaintiff an inmate at the Contra Costa County Jail, West County Detention Facility,
                                  19   filed a pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. This matter was
                                  20   originally assigned to the Honorable Magistrate Judge Sallie Kim, to which Plaintiff filed
                                  21   consent. Dkt. Nos. 3, 4. On April 14, 2021, Judge Kim screened the complaint and found
                                  22   it failed to set forth sufficient facts to state a claim. Dkt. No. 8. Judge Kim dismissed the
                                  23   complaint with leave to amend within twenty-eight days of the court order, i.e., no later
                                  24   than May 12, 2021. Id. at 4. Plaintiff was advised that failure to file a proper amended
                                  25   complaint within the designated time would result in the dismissal of this action. Id. at 5.
                                  26   The matter was reassigned to this Court on May 25, 2021. Dkt. Nos. 10, 11.
                                  27          On May 12, 2021, Plaintiff filed copies of what appear to be requests he submitted
                                  28   to the Jail during November 2020. Dkt. No. 9. These documents do not comply with the
                                   1   court order to file a proper amended complaint in the time provided.
                                   2            Because Plaintiff has failed to file an amended complaint in the time provided to
                                   3   correct the deficiencies in the original complaint, this action is DISMISSED with
                                   4   prejudice for failure to state a claim for relief.
                                   5            The Clerk shall terminate all deadlines and close the file.
                                   6            IT IS SO ORDERED.
                                   7   Dated: _____________________
                                                5/27/2021                                        ________________________
                                                                                                 EDWARD J. DAVILA
                                   8
                                                                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   P:\PRO-SE\EJD\CR.21\01846Pitts_dism.no-amcompl.docx

                                  26

                                  27

                                  28                                                         2
